DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-217827, filed on 11/10/2017 was received with the present application.

Claim Objections

Claims 1, 4-7, and 9 are objected to because of the following informalities that requires appropriate corrections:

In claim 1, line 7-8, the limitation “a retainer pin welded to an end portion of the connecting pin and engaged with the link plate” should read “a retainer pin welded to an end portion of each corresponding connecting pin and engaged with each corresponding
In claim 1, line 9-10, the limitation “an outer circumferential surface is in contact with” should read “an outer circumferential surface of the retainer pin is in contact with”.
In claim 4, line 4, the limitation “the retainer pins are respectively welded” should read “each retainer pin is respectively welded”.
In claim 5, line 3, the limitation “an endless annular form” should read “the endless annular form”.
In claim 6, line 2, the limitation “the chain belt is a chain belt for a belt-driven continuously variable transmission” should read “the chain belt is for a belt-driven continuously variable transmission”.
In claim 7, line 7-8, the limitation “a retainer pin welded to an end portion of the connecting pin and engaged with the link plate” should read “a retainer pin welded to an end portion of each corresponding connecting pin and engaged with each corresponding link plate”.
In claim 7, line 13, the limitation “two points on an outer circumferential surface separated from each other” should read “two points on an outer circumferential surface of the retainer pin separated from each other”.
In claim 9, line 7, the limitation “the retainer pins are respectively welded” should read “each retainer pin is respectively resistance-welded”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the outer circumferential surface” in line 5. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the “the outer circumferential surface” is referring to the outer circumferential surface of the retainer pin or the outer circumferential surface of the connecting pin. Clarification in the claim by the applicant is required.

Claim 3 limitation “the retainer pin is disposed parallel to the linear groove, and welded at two points on the outer circumferential surface to the connecting pin along the two open end edges of the linear groove across the entire length in the axial direction” (in lines 4-6) further renders the claim vague and indefinite. First, there is insufficient antecedent basis for the limitation “the entire length” in the claim. Second, it’s unclear if the above limitation is stating the retainer pin is welded to the connecting pin along the entire length of the two open end edges on the linear groove, welded along the entire length of the connecting pin, or welded along the entire length of the retainer pin. Clarification in the claim by the applicant is required.

Claim 4 depends from claim 3. Therefore, claim 4 is also indefinite for the reasons set forth above.

Claim 8 recites the limitation “an outer circumferential surface” in line 6-7. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the “an outer circumferential surface” is referring to the outer circumferential surface of the retainer pin or the outer circumferential surface of the connecting pin. Clarification in the claim by the applicant is required.

Claim 9 depends from claim 8. Therefore, claim 9 is also indefinite for the reasons set forth above.

Claim 9 recites the limitation “the entire length” in line 4. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if “the entire length” is referring to the entire length of the retainer pin, or the entire length of the linear groove on the connecting pin. Clarification in the claim by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Linnenbrugger (U.S. PGPUB 2001/0023575). 

In regards to claim 1, Linnenbrugger teach (Figures 1-3) a chain belt (endless flexible torque-transmitting device 1 with the retainer element 101) comprising: plurality of link plates (links 3a, 3b, and 3c), each provided with a pin hole (openings 4); plurality of connecting pins (coupling members 2, each comprising a pair of coupling members 2a and 2b) to connect a part of the plurality of link plates (portions of links 3a, 3b, and 3c that includes the openings 4) in an endless annular form (endless flexible torque-transmitting device 1, which is formed as an endless annular structure as clearly illustrated in figures 1-2) by being inserted into the pin holes (openings 4) across the part of the plurality of link plates (portion of links 3a, 3b, and 3c that includes the openings 4) in a state where the part of the plurality of link plates (links 3a, 3b, and 3c) are overlapped in a thickness direction (transverse direction indicated by arrow ‘A’ in figure 1) and shifted in a width direction (running direction indicated by arrow 10 in figure 1); a retainer pin (retainer elements 101/ retainer elements 7) welded (at bead 102) to an end portion of each corresponding connecting pin (distal end portions 100 of coupling members 2a and 2b) and engaged with each corresponding link plate (links 3a, 3b, and 3c) to prevent the link plate 

In regards to claim 5, Linnenbrugger teach all intervening claim limitations as shown above. Linnenbrugger further teach (Figures 1-3), the retainer pin (retainer elements 101/ retainer elements 7) being welded to the connecting pin (coupling members 2a and 2b, which forms the coupling members 2) so as to engage with an outer-circumferential-side portion of the link plate (end portions 11 of the links 3a, 3b, and 3c) forming the endless annular form (endless flexible torque-transmitting device 1, which is formed as an endless annular structure as clearly illustrated in figures 1-2) by the connecting pin (coupling members 2a and 2b).

In regards to claim 6, Linnenbrugger teach all intervening claim limitations as shown above. Linnenbrugger further teach (Paragraphs 0026-0027 and Claim 1), the chain belt (endless flexible torque-transmitting device 1 with the retainer element 101) configured in a belt-driven continuously variable transmission (continuously variable cone-pulley transmission, which is part of a power train of a motor vehicle and operates between a source of motive power such as an engine and the driven axles of the motor vehicle); wherein, the chain belt (endless flexible torque-transmitting device 1 with the retainer element 101) is to be wound over a pair of variable pulleys (pair of pulleys, each having a pair of conical discs that is either in the power-flow path or torque-flow path) having V-shaped grooves whose widths are variable (paragraphs 0027 disclose, the running radii of each of the pair of pulleys in the continuously variable cone-pulley transmission can be adjusted by axially adjusting/ shifting the position of each corresponding pair of conical discs relative to each other through a control).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (U.S. PGPUB 2017/0284505 hereinafter referred to as “Crowe”), in view of Linnenbrugger.

In regards to claim 1, Crowe teach (Figures 23-25) a chain belt (chain belt 93) comprising: plurality of link plates (links 4 and 5), each provided with a pin hole (apertures 8); plurality of connecting pins (coupling members 99, each comprising a pin 91 and a rocker pin 92) to connect a part of the plurality of link plates (portions of the links 4 and 5 that includes the apertures 8) in an endless annular form (paragraph 0002 disclose, the chain belt 93 being an endless-loop power transmission element) by being inserted into the pin holes (apertures 8) across the part of the plurality of link plates (links 4 and 5) in a state where the part of the plurality of link plates (portions of the links 4 and 5 that includes the apertures 8) are overlapped in a thickness direction (transverse direction) and shifted in a width direction (chain running direction); and a retainer pin (cylindrical retaining member 94) welded (as disclosed in paragraph 0051) to an end portion of each corresponding connecting pin (first ends 95 of pin 91 and rocker pin 92, and the second end of pin 91 and rocker pin 92) and engaged with each corresponding link plate (links 4 and 5) to prevent the link plate (links 4 and 5) from coming off the connecting pin (pin 91 and rocker pin 92 of each coupling members 99); wherein, the retainer pin (cylindrical retaining members 94) being disposed in a posture in which an outer circumferential surface of the retainer pin (outer surface of the cylindrical retaining members 94, which are in contact with the first and second prepared surfaces/ V-shaped notches 90 on the pin 91 and rocker pin 92) is in contact with an outer circumferential surface of the connecting pin (rounded surfaces/ outer perimeters of pin 91 and rocker pin 92, which includes the first and second prepared surfaces/ V-shaped notches 90) (see also paragraphs 0050-0056). Although, Crowe teach the retainer pin (cylindrical retaining members 94) being welded to a linear groove (first and second prepared surfaces/ V-shaped notches 90) on a corresponding connecting pin (pin 91 and rocker pin 92 of each coupling members 99), Crowe fail to explicitly disclose the retainer 
Whereas, Linnenbrugger teach (Figures 1-3) a chain belt (endless flexible torque-transmitting device 1 with the retainer element 101) comprising: plurality of link plates (links 3a, 3b, and 3c), each provided with a pin hole (openings 4); plurality of connecting pins (coupling members 2, each comprising a pair of coupling members 2a and 2b) to connect a part of the plurality of link plates (portions of links 3a, 3b, and 3c that includes the openings 4) in an endless annular form (endless flexible torque-transmitting device 1, which is formed as an endless annular structure as clearly illustrated in figures 1-2) by being inserted into the pin holes (openings 4); and a retainer pin (retainer elements 101/ retainer elements 7) welded (at bead 102) to an end portion of each corresponding connecting pin (distal end portions 100 of coupling members 2a and 2b) and engaged with each corresponding link plate (links 3a, 3b, and 3c) to prevent the link plate (links 3a, 3b, and 3c) from coming off the connecting pin (coupling members 2a and 2b); wherein, an outer circumferential surface of the retainer pin (outer surface of the retainer elements 101) is welded to an outer circumferential surface of the connecting pin (outer surface of the coupling members 2a and 2b) at a plurality of points on the outer circumferential surface of the retainer pin (outer surface of the retainer elements 101) separated from each other in the circumferential direction (figure 3 clearly illustrate, the outer surface of a retainer element 101 being welded to the outer surface on the distal end portion 101 of a corresponding coupling member 2a/ 2b via bead 102; wherein, bead 102 extends circumferentially around the entire curvature of said retainer element 101; therefore, it is understood that outer surface of the retainer element 101 is welded to the outer surface of each 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to weld each retainer pin on Crowe’s chain belt to each corresponding connecting pin at plurality of point on the outer circumferential surface of said retainer pin as suggested by Linnenbrugger; or more preferably to weld each retainer pin to each correspond connecting pin along the entire portion of said outer circumferential surface that is in contact with and disposed within the linear groove provide on the outer circumferential surface of each correspond connecting pin. Such a modification will enhanced the coupling/ connection strength between the retainer pins and connecting pins; which will prevent the detachment of the retainer pins from a connecting pins when the chain belt, the link plates, the connecting pin, and/ or the retainer pins are exposed to high vibrational forces, high frictional forces, and/ or high stress forces.

In regards to claims 2-3, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crow further teach (Figures 23-25), the connecting pin (pin 91 and rocker pin 92 of each coupling members 99) provided with a linear groove (first and second prepared surfaces/ V-shaped notches 90) that extends in an axial direction (direction along the length of pin 91 and rocker pin 92 of each coupling members 99); the linear groove (first and second prepared surfaces/ V-shaped notches 90) provided on the connecting pin (pin 91 and rocker pin 92 of each coupling members 99) so as to become parallel to an axis of the connecting pin (axis extending along the length of pin 91 and rocker pin 92); and the linear groove (first and second prepared surfaces/ V-shaped notches 90) including two open end edges (upper edges of 
However, as detailed above in the claim 1 rejection statement, the retainer pin on Crowe’s chain belt can be connected to each corresponding connecting pin on said chain belt by welding plurality of points on the outer circumferential surface of the retainer pin to the linear groove on the connecting pin using the suggestion in Linnenbrugger reference; in particular, by providing an improved weld between the linear groove on the connecting pin and the entire 

In regards to claim 4, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crow further teach (Figures 23-25), the linear groove (first and second prepared surfaces/ V-shaped notches 90) being provided on the connecting pin (pin 91 and rocker pin 92 of each coupling members 99) so as to become parallel to the axis of the connecting pin (axis extending along the length of pin 91 and rocker pin 92) across the entire length of the linear groove (first and second prepared surfaces/ V-shaped notches 90) in the axial direction (direction along the length of pin 91 and rocker pin 92 of each coupling members 99) (figures 23-24 clearly illustrate, the entire length of the first and second prepared surfaces/ V-shaped notches 90 extending parallel to an axis extending along the length of pin 91 and rocker pin 92); and each retainer pin (cylindrical retaining members 94) being respectively welded to both end portions of the connecting pin (first ends 95 of pin 91 and rocker pin 92, and the second end of pin 91 and rocker pin 92) (see also paragraphs 0050-0051 and 0055-0056).

In regards to claim 5, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crow further teach (Figures 23-25), the retainer pin (cylindrical retaining members 94) being welded to the connecting pin (pin 91 and rocker pin 92 of each coupling members 99) so as to engage with an outer-circumferential-side portion of the link plate (externally facing surfaces of links 4 and 5) forming the endless annular form (paragraph 0002 disclose, the chain belt 93 being an endless-loop power transmission element) by the connecting pin (pin 91 and rocker pin 92 of each coupling members 99).

In regards to claim 6, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crow further teach (Paragraphs 0002-0003, 0005, and 0033), the chain belt (chain belt 93) configured in a belt-driven continuously variable transmission (continuously variable transmission/ CVT); and the chain belt (chain belt 93) is to be wound over a pair of variable pulleys (two pulleys/ sheaves) having V-shaped grooves whose widths are variable (two halves of each of the pulleys/ sheaves that include sloping inner faces; wherein, the distance between the two halves of each pulley/ sheave can be varied in order to change the effective diameters of said pulleys/ sheaves of continuously variable transmission/ CVT).

In regards to claim 7, Crowe teach (Figures 23-25) a method of manufacturing a chain belt (chain belt 93), the method comprising: providing plurality of link plates (links 4 and 5), each having with a pin hole (apertures 8); plurality of connecting pins (coupling members 99, each comprising a pin 91 and a rocker pin 92) to connect a part of the plurality of link plates (portions of the links 4 and 5 that includes the apertures 8) in an endless annular form (paragraph 
Nevertheless, Linnenbrugger also teach (Figures 1-3) a method of manufacturing a chain belt (endless flexible torque-transmitting device 1 with the retainer element 101), the method  comprising: providing plurality of link plates (links 3a, 3b, and 3c), each having a pin hole (openings 4); plurality of connecting pins (coupling members 2, each comprising a pair of coupling members 2a and 2b) to connect a part of the plurality of link plates (portions of links 3a, 3b, and 3c that includes the openings 4) in an endless annular form (endless flexible torque-transmitting device 1, which is formed as an endless annular structure as clearly illustrated in figures 1-2) by being inserted into the pin holes (openings 4); and a retainer pin (retainer elements 101/ retainer elements 7) welded (at bead 102) to an end portion of each corresponding connecting pin (distal end portions 100 of coupling members 2a and 2b) and engaged with each corresponding link plate (links 3a, 3b, and 3c) to prevent the link plate (links 3a, 3b, and 3c) from coming off the connecting pin (coupling members 2a and 2b); wherein, the retainer pin (retainer elements 101) is in contact with and resistance-welded to an outer circumferential surface of the connecting pin (outer surface of the coupling members 2a and 2b) at two or more points on an outer circumferential surface of the retainer pin (outer surface of the retainer 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to resistance-weld each retainer pin on Crowe’s chain belt to linear groove provided on each corresponding connecting pin at plurality of point on the outer circumferential surface of said retainer pin as suggested by Linnenbrugger; or more preferably to resistance-weld the outer circumferential surface of each retainer pin to each correspond connecting pin along the entire portion of the retainer pin that is in contact with and disposed within each corresponding linear groove, to include the portions/ points of the retainer pin that is in contact with the two open end edges on both sides of said linear groove. Such a modification will enhanced the coupling/ connection strength between the retainer pins and connecting pins; which will prevent the detachment of the retainer pins from a connecting pins when the chain belt, the link plates, the connecting pin, and/ or the retainer pins are exposed to high vibrational forces, high frictional forces, and/ or high stress forces.

In regards to claim 8, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crowe teach (Figures 23-25), the linear groove (first and second prepared surfaces/ V-shaped notches 90) provided on the connecting pin (pin 91 and rocker pin 
Furthermore, as detailed above in the claim 7 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the chain belt taught by Crowe in view of Linnenbrugger in order to resistance-weld the outer circumferential surface of each retainer pin to each correspond connecting pin along the entire portion of the retainer pin that is in contact with and disposed within each corresponding linear groove, to include the portions/ points of the retainer pin that is in contact with the two open end edges on both sides of said linear groove. This is advantageous for the same reason set forth above in the claim 7 rejection statement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crowe in view of Linnenbrugger as applied to claims 7-8 above, and further in view of Matsuno et al. (U.S. Patent 6,393,819 herein after referred to as “Matsuno”).

In regards to claim 9, Crowe in view of Linnenbrugger teach all intervening claim limitations as shown above. Crowe teach (Figures 23-25), the connecting pin (pin 91 and rocker pin 92 of each coupling members 99) provided with the linear groove (first and second prepared surfaces/ V-shaped notches 90) that is parallel to the axis of the connecting pin (axis extending along the length of pin 91 and rocker pin 92) across the entire length of the linear groove (first and second prepared surfaces/ V-shaped notches 90) in the axial direction (direction along the length of pin 91 and rocker pin 92 of each coupling members 99) (figures 23-24 clearly illustrate, the entire length of the first and second prepared surfaces/ V-shaped notches 90 extending parallel to an axis extending along the length of pin 91 and rocker pin 92); the linear groove (first and second prepared surfaces/ V-shaped notches 90) being cut in to the outer circumferential surface of the connecting pin (rounded surfaces/ outer perimeters of pin 91 and rocker pin 92) as a predetermined section shape (V-shaped notch); and each retainer pin (cylindrical retaining members 94) being respectively welded to both end portions of the connecting pin (first ends 95 of pin 91 and rocker pin 92, and the second end of pin 91 and rocker pin 92) (see also paragraphs 0050-0051 and 0055-0056). Yet, both Crowe and Linnenbrugger fail to disclose or suggest, the linear groove on each connecting pin being formed using a drawing process at the same time each connecting pin is molded. 
Whereas, Matsuno teach (Figures 1A and 3A) a method of manufacturing a connecting pin (rocker pin 1A, which is constructed from the wire stock 11A') that is used in a chain belt (power transmission chain as disclosed in the Abstract); and the outer circumferential surface of said connecting pin (peripheral surface 13 of the rocker pin 1A) comprising a linear groove (groove/ identifying means 17/ 17') that is formed using drawing process during the same time as 
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the additional teachings in Matsuno reference to form each linear groove on each corresponding connecting pins in the modified chain belt taught by Crowe in view of Linnenbrugger using a drawing process; wherein, the linear grooves are produce on the connecting pins during the construction of the connecting pins. This will the simplify the overall construction of the connecting pins and the chin belt; specifically because, drawing is a simple, efficient, and a widely known machining technique that is commonly used in the art to construct various components of chain belts and to provide said components with preferred features.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo et al. (U.S. PGPUB 2015/0267775 hereinafter referred to as “Ichijo”), in view of Crowe and Linnenbrugger.

In regards claims 10-14, Ichijo teach (Figures 1-5) a belt-driven continuously variable transmission (continuously variable transmission 10) comprising a pair of variable pulleys (input pulley/ drive pulley 24 and output pulley/ driven pulley 26) having V-shaped grooves widths (spacing between the input pulley half 24a and 24b, and spacing between the output pulley half 26a and 26b) that are variable; a chain belt (chain 30) wound between the pair of variable pulleys (input pulley/ drive pulley 24 and output pulley/ driven pulley 26); the chain belt (chain 30) comprising a plurality of link plates (link plates 30a), each provided with a pin hole (pin holes 
However, as detailed above, Crowe in view of Linnenbrugger does render obvious a modified chain belt that is configured to be used in a belt-driven continuously variable transmission comprising a pair of variable pulleys having V-shaped grooves widths that are variable; wherein, said chain belt comprises the particular structure recited within claims 1-5. More specifically, each retainer pin being disposed in a respective linear groove provided on each corresponding connecting pin and welded to each corresponding connecting pin in the exact manner described within claims 1-5. 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the chain belt in the belt-driven continuously variable transmission (continuously variable transmission 10) taught by .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP2015-129565A and WO2014173410A2 both teach a chain belt for a belt-driven continuously variable transmission comprising a plurality of link plates with pin holes, a plurality of connecting pins, and a retainer pin welded to a corresponding connecting pin. 
U.S. Patent 6,346,058; U.S. Patent 6,299,559; U.S. PGPUB 2006/0270504 all teach a chain belt for a belt-driven continuously variable transmission comprising a plurality of link plates with pin holes, a plurality of connecting pins, and a retainer pin welded to a corresponding connecting pin.
See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                         /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654